J-A25034-21

                                  2022 PA Super 118

    DEBRA KOHLMAN, ADMINISTRATRIX              :   IN THE SUPERIOR COURT OF
    OF THE ESTATE OF FAY A. VINCENT,           :        PENNSYLVANIA
    DECEASED                                   :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GRANE HEALTHCARE COMPANY;                  :   No. 103 WDA 2021
    HIGHLAND PARK CARE CENTER, LLC             :
    D/B/A HIGHLAND PARK CARE                   :
    CENTER; GRANE ASSOCIATES, LP;              :
    GRANE ASSOCIATES, INC.; GRANE              :
    PROPERTIES, INC.; TREBO, INC.;             :
    HIGHLAND PARK PROPERTIES, LLC;             :
    UNIVERSITY OF PITTSBURGH                   :
    MEDICAL CENTER A/K/A UPMC;                 :
    UPMC PRESBYTERIAN SHADYSIDE;               :
    UPMS SHADYSIDE HOSPITAL                    :
                                               :
                                               :
    APPEAL OF: GRANE HEALTHCARE                :
    COMPANY; HIGHLAND PARK CARE                :
    CENTER, LLC D/B/A HIGHLAND PARK            :
    CARE CENTER; GRANE ASSOCIATES,             :
    LP; GRANE ASSOCIATES, INC.;                :
    GRANE PROPERTIES, INC.; TREBO,             :
    INC.; HIGHLAND PARK PROPERTIES,            :
    LLC                                        :

               Appeal from the Order Entered November 30, 2020
       In the Court of Common Pleas of Allegheny County Civil Division at
                             No(s): GD 18-010949

BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                FILED: JULY 5, 2022

        Highland Park Care Center, LLC, d/b/a Highland Park Care Center

(Highland Park), Grane Healthcare Company, Grane Associates, LP, Grane

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25034-21


Associates, Inc., Grane Properties, Inc., Trebro, Inc., and Highland Park

Properties, LLC (collectively, the Highland Park Defendants) appeal from the

order of the Court of Common Pleas of Allegheny County (trial court)

overruling their preliminary objection that sought to compel arbitration of

claims asserted against them by Debra Kohlman (Plaintiff), Administratrix of

the Estate of Fay A. Vincent (Decedent). For the reasons set forth below, we

affirm.

      This action arises out of Decedent’s 2017 admission to and stay at

Highland Park, a skilled nursing home facility in Pittsburgh. On January 30,

2017, Decedent was discharged from a Pittsburgh hospital and was admitted

to Highland Park for care and rehabilitation. Highland Park Progress Notes,

1/30/17-1/31/17. At the time of her admission, Decedent was 67 years old

and was suffering from a number of conditions, including congestive heart

failure, diabetes, and pressure ulcers. Kohlman v. Grane Healthcare Co.

(Kohlman I), 228 A.3d 920, 921 & n.1 (Pa. Super. 2020); Highland Park

Resident Assessment and Care Screening at 22-31.            Highland Park’s

assessment of Decedent’s condition at the time of her admission reported that

she was alert and oriented and had no memory problems or dementia, but

that she was also suffering from anxiety and sometimes had trouble

concentrating. Highland Park Resident Assessment and Care Screening at 7-

10, 22-23. Highland Park’s assessment also reported that Decedent’s vision

was impaired to the point that even with glasses, she was “not able to see


                                    -2-
J-A25034-21


newspaper headlines but can identify objects” and listed as one of her

diagnoses “[b]lindness, both eyes.” Id. at 6, 23. Highland Park’s assessment

reported that Decedent expressed that it was very important to her to have

her family or a close friend involved in discussions about her care. Id. at 13.

      In connection with her admission to Highland Park, Decedent signed a

number of documents, including a seven-page Nursing Services Agreement,

a two-page Agreement to Arbitrate Disputes (the Arbitration Agreement), and

a Resident Representative Agreement concerning the handling of her finances,

in which Decedent designated herself as her representative. Highland Park

Resident Admission Package. The Arbitration Agreement provided:

           PLEASE READ CAREFULLY, YOU ARE GIVING UP
          YOUR RIGHT TO SUE [HIGHLAND PARK] IN COURT

      Resident and [Highland Park] agree that all matters in dispute
      between Resident and [Highland Park], its agents, servants,
      employees, officers, contractors and affiliates (hereinafter “the
      parties”), including but not limited to claims for personal injuries
      or any controversy or claim between the parties arising out of or
      relating to the agreement for admission and for the provision of
      nursing facility services, whether by virtue of contract, tort or
      otherwise, including the scope of this arbitration agreement and
      the arbitrability of any claim or dispute shall be resolved
      exclusively by binding arbitration. Such arbitration shall be
      conducted in the county in which [Highland Park] is located and in
      accordance with the terms of this Agreement and the
      Pennsylvania Uniform Arbitration Act, and judgment on the award
      rendered by the arbitrator may be entered in any court having
      jurisdiction thereof.

      To the extent the parties can agree upon a single, neutral
      arbitrator, that single arbitrator shall hear and decide the
      controversy. To the extent the parties cannot agree on a single
      arbitrator, any party may request one to be appointed by the


                                     -3-
J-A25034-21


     court. The parties shall be entitled to limited discovery, the
     manner and scope of which shall be governed by the arbitrator.

     The parties agree that any administrative fees and costs, including
     the fees of the arbitrator, shall be split equally between the
     parties, and that each party shall be responsible for their own
     attorneys’ fees.

     In the event a court having jurisdiction finds any portion of this
     agreement unenforceable, then that portion shall not be effective
     and the remainder of the agreement shall remain effective.

     Resident retains all rights under federal and state law to
     file grievances with or to complain to authorities or
     advocacy groups concerning care and treatment

     This agreement binds all persons whose claims may arise out of
     or relate to treatment or service provided by [Highland Park] or
     whose claim is derived through or on behalf of the Resident
     including any spouse, parent, sibling, child, guardian, executor,
     legal representative, administrator, heir, or survivor of the
     Resident, as well as anyone entitled to bring a wrongful death
     claim relating to the Resident. This agreement applies to
     [Highland Park’s] agents, servants, employees, officers,
     contractors and affiliates.

     The parties understand that as a result of this arbitration
     agreement, any claims that the parties may have against the
     other cannot be brought as a lawsuit in court before a judge or
     jury, and agree that all such claims will be resolved as described
     in this agreement.

     Resident understands that he/she has the right to consult legal
     counsel concerning this arbitration agreement; that execution of
     this arbitration agreement is not a condition of admission or to the
     furnishing of services to Resident by [Highland Park]; and that this
     arbitration agreement may be rescinded by written notice
     delivered to [Highland Park] within ten (10) days of signature. If
     not rescinded within ten (10) days, this agreement shall remain
     in effect for all subsequent stays at [Highland Park], even if
     Resident is discharged and readmitted to [Highland Park].

     The undersigned certifies that he/she has read this arbitration
     agreement and that it has been fully explained to him/her, that

                                    -4-
J-A25034-21


      he/she understands its contents, and that he/she is the Resident
      or a person duly authorized by the Resident or otherwise to
      execute this agreement and accept its terms.

Arbitration Agreement, 2/1/17 (emphasis in original). Decedent and Highland

Park’s admissions director both signed the Arbitration Agreement and the

admissions director printed their names and dated it. Id. at 2; Blasco Dep.

at 10, 32-33, 44, 54.

      Decedent died approximately three months after she was admitted to

Highland Park. Kohlman I, 228 A.3d at 922. On August 27, 2018, Plaintiff,

who is Decedent’s daughter, filed this negligence action against the Highland

Park Defendants, a hospital that had treated her, and the hospital’s affiliates

asserting survival and wrongful death claims. The Highland Park Defendants

filed preliminary objections that sought, inter alia, to compel arbitration of

Plaintiff’s claims. By order entered on January 8, 2019, the trial court denied

Highland Park Defendants’ preliminary objection to compel arbitration. The

Highland Park Defendants appealed this order and the trial court issued an

opinion in which it concluded that the Arbitration Agreement could not bind

wrongful death claimants and that arbitration of the survival claims could not

be required because the Arbitration Agreement was unconscionable.         Trial

Court Opinion, 3/13/19, at 2-4. The trial court based its conclusion that the

Arbitration Agreement was unconscionable on Decedent’s condition when she

signed it coupled with the requirement that she pay half of the costs of

arbitration, which the trial court characterized as an “overreach.” Id. at 4.


                                     -5-
J-A25034-21


      On February 10, 2020, this Court affirmed the denial of arbitration with

respect to the wrongful death claim, but held with respect to the survival

claims that the record was inadequate to determine whether the Arbitration

Agreement was unconscionable. Kohlman I, 228 A.3d at 926-27. This Court

accordingly vacated the trial court’s denial of arbitration with respect to the

survival claims and remanded the case for discovery and further proceedings

to address, inter alia, the following:

      •[D]ecedent’s physical and mental state at the time that she
      executed the Arbitration Agreement;

      •   whether [D]ecedent was accompanied by anyone at this time;

      •the nature of the admission agreement that [D]ecedent executed
      (and whether the Arbitration Agreement was part of, or buried
      within, a potentially lengthy admissions packet that [D]ecedent
      was required to complete, while in ill health);

      •whether the Hospital sent the ill [D]ecedent directly to Highland
      Park upon her discharge from the Hospital;

      • whether [D]ecedent was aware that she could receive treatment
      from other skilled nursing care facilities, and whether she had the
      ability to research other options;

      •whether [D]ecedent was economically constrained to enter into
      an agreement with Highland Park to provide her care (and
      relatedly, whether she had the means to pay for arbitration).

Id. at 927 (footnote omitted).

      On remand, the parties took discovery on these issues and, following

further briefing and submission of evidence from that discovery, the trial court

reaffirmed its conclusion that the Arbitration Agreement was unconscionable

and again overruled the Highland Park Defendants’ preliminary objection to

                                         -6-
J-A25034-21


compel arbitration.     Trial Court Order, 11/30/20; Trial Court Opinion,

11/30/20, at 6. With respect to the specific issues raised by this Court, the

trial court found that Decedent was not incompetent, but was not well and

was in severe pain and medicated at the time that she signed the Arbitration

Agreement. Id. at 4. The trial court found that Decedent was alone when

she was asked to sign the Arbitration Agreement, that Decedent was not given

a chance to read the Arbitration Agreement and other admission documents

before signing, that Decedent was not given a copy of the Arbitration

Agreement after she signed, even though it permitted her to rescind within

ten days, and that the admissions director did not read or explain to Decedent

all of Arbitration Agreement’s provisions. Id. at 4-5. The trial court also found

that Decedent was transferred directly from the hospital to Highland Park and

that it was more likely than not that she did not have awareness of ability to

research other nursing care options and concluded that Decedent’s financial

condition   was   irrelevant   to   whether   the   Arbitration   Agreement   was

unconscionable. Id. at 5.

      The Highland Park Defendants again timely appealed the trial court’s

denial of arbitration. Although the trial court’s order is not a final order, we

have jurisdiction over this appeal because an order overruling preliminary

objections that seek to compel arbitration is an interlocutory order appealable

as of right pursuant to 42 Pa.C.S. § 7320(a)(1) and Pa.R.A.P. 311(a)(8).

Saltzman v. Thomas Jefferson University Hospitals, Inc., 166 A.3d 465,


                                       -7-
J-A25034-21


468 n.1 (Pa. Super. 2017); Cardinal v. Kindred Healthcare, Inc., 155 A.3d

46, 49 n.1 (Pa. Super. 2017).

      Our review of a decision denying preliminary objections to compel

arbitration is limited to determining whether the court’s findings are supported

by substantial evidence and whether the court abused its discretion in denying

arbitration.   Kohlman I, 228 A.3d at 923; Saltzman, 166 A.3d at 471;

Cardinal, 155 A.3d at 49-50.        Interpretation of the parties’ contract is

a question of law as to which our review is de novo and plenary. Traver v.

Reliant Senior Care Holdings, Inc., 228 A.3d 280, 285 (Pa. Super.

2020). The issue of unconscionability is a question of law, but can turn on

factual determinations. Salley v. Option One Mortgage Corp., 925 A.2d

115, 124 (Pa. 2007) (“While … the determination of whether an agreement is

unconscionable is ultimately a question of law, … the necessary inquiry is often

fact sensitive”); Kohlman I, 228 A.3d at 926-27 & n.10.

      Both Pennsylvania and federal law impose a strong public policy in favor

of enforcing arbitration agreements. Marmet Health Care Center, Inc. v.

Brown, 565 U.S. 530, 532-33 (2012); Moses H. Cone Memorial Hospital

v. Mercury Construction Corp., 460 U.S. 1, 24 (1983); In re Estate of

Atkinson, 231 A.3d 891, 898 (Pa. Super. 2020); Cardinal, 155 A.3d at 52.

Under the Federal Arbitration Act, 9 U.S.C. § 2, our courts are required to

compel arbitration of claims that are subject to a valid arbitration agreement.

Taylor v. Extendicare Health Facilities, Inc., 147 A.3d 490, 509 (Pa.


                                     -8-
J-A25034-21


2016); Estate of Atkinson, 231 A.3d at 900; Kohlman I, 228 A.3d at 925.

Enforcement of an agreement to arbitrate may be denied only where the party

opposing arbitration proves that a contract defense that applies equally to

non-arbitration contracts invalidates the agreement to arbitrate. Taylor, 147

A.3d at 509; Kohlman I, 228 A.3d at 925-26; Saltzman, 166 A.3d at 471.1

       The only contract defense that the trial court found applicable to the

Arbitration Agreement was the defense of unconscionability. To invalidate or

bar enforcement of a contract based on unconscionability, the party

challenging the contract must show both an absence of meaningful choice,

also referred to as procedural unconscionability, and contract terms that are

unreasonably      favorable     to   the   other   party,   known   as   substantive

unconscionability. Salley, 925 A.2d at 919-20; Cardinal, 155 A.3d at 53;

MacPherson v. Magee Memorial Hospital for Convalescence, 128 A.3d

1209, 1221 (Pa. Super. 2015). Procedural and substantive unconscionability

are assessed under a sliding-scale approach, with a lesser degree of



____________________________________________


1 Plaintiff argues that Federal Arbitration Act does not apply here and that
arbitration may be denied on grounds other than generally applicable contract
defenses because the Arbitration Agreement references the Pennsylvania
Uniform Arbitration Act, Arbitration Agreement at 1, and is a separate
agreement. This argument is without merit. In Taylor, the arbitration
agreement that our Supreme Court held was subject to the Federal Arbitration
Act was also a separate document, rather than a provision of a nursing home
services agreement, and likewise referenced the Pennsylvania Uniform
Arbitration Act. 147 A.3d at 494. There is therefore no basis for holding that
the Arbitration Agreement here is not equally subject to the Federal Arbitration
Act.

                                           -9-
J-A25034-21


substantive unconscionability required where the procedural unconscionability

is very high. Salley, 925 A.2d at 125 n.12; Lomax v. Care One, LLC, No.

344 WDA 2020, at 8-9, 18 (Pa. Super. March 5, 2021) (unpublished

memorandum).

      The Highland Park Defendants argue that the trial court erred in finding

the Arbitration Agreement unconscionable because Plaintiff did not prove that

the   Arbitration   Agreement   was    both    procedurally   and   substantively

unconscionable. We do not agree.

      The trial court found that the Arbitration Agreement was procedurally

unconscionable because Decedent was in pain and was medicated at the time

that she signed the Arbitration Agreement, Decedent was alone when she was

asked to sign the Arbitration Agreement, had no opportunity to read the

Arbitration Agreement and was not given a copy to review, and the provisions

of the Arbitration Agreement were not fully read or explained to Decedent.

Trial Court Opinion, 11/30/20, at 4-5.            The record supports these

determinations.

      Decedent’s medical records show that she was receiving Oxycodone and

Xanax from the day that she was admitted to Highland Park through February

1, 2021.   Highland Park Progress Notes, 1/30/17-2/1/17.        The admissions

director testified that no one else was with Decedent when she obtained

Decedent’s signatures on the Arbitration Agreement and other documents in

the admissions packet. Blasco Dep. at 34. The admissions director did not


                                      - 10 -
J-A25034-21


recall what she and Decedent said or discussed when she presented the

Arbitration Agreement and other admissions documents to Decedent for

signing and testified to what she generally does with all residents. Id. at 32-

37, 57-61, 64. The admissions director testified that when she has residents

sign the admissions documents, “I usually just sit beside them and go over

the paperwork and read -- I guess you can say that I read it to them.” Id. at

36. The admissions director testified that residents can remain at Highland

Park even if they refuse to sign any of the admissions documents and that she

tells residents that the whole admission packet is optional, but that she does

not tell them that they can sign the other documents and refuse the arbitration

agreement. Id. at 37-38, 55-56. The admissions director testified that while

she can recall residents refusing to sign any of the documents, she does not

recall any resident ever refusing only the arbitration agreement or seeking to

revoke an arbitration agreement.           Id. at 27-28, 40, 53.   The admissions

director testified that she did not tell Decedent that she could consult an

attorney before signing the Arbitration Agreement and that she has never told

any resident that the resident has a right to revoke the agreement to arbitrate

after signing. Id. at 38, 40.2 The admissions director did not testify that she

____________________________________________


2 The admissions director under examination by the Highland Park Defendants’
counsel later testified that she typically reads the Arbitration Agreement to
residents in its entirety, including the paragraph discussing those subjects.
Blasco Dep. at 64-65. The trial court, however, was not required to find that
this testimony overrode her prior unequivocal testimony that she did not give
(Footnote Continued Next Page)


                                          - 11 -
J-A25034-21


gave Decedent a copy of any of the documents that she had Decedent sign or

told her to have a family member or any other person read over the paper

work for her.

       The incompleteness of the information that was orally provided to

Decedent and the fact that Decedent had no family member with her and was

not given a copy for a family member to review are particularly significant

here given Decedent’s physical inability to read the Arbitration Agreement and

other documents that she was signing.              The record shows that when she

arrived at Highland Park, Decedent was sufficiently blind that she was unable

to even read newspaper headlines. Highland Park Resident Assessment and

Care Screening at 6, 23. The admissions director did not testify that she took

any additional steps to ensure that Decedent had a full opportunity to know

what she was signing in light of her inability to read the documents herself.

Rather, the admissions director testified that “[n]othing stands out that there

were any issues with [Decedent] signing [the Arbitration Agreement].” Blasco

Dep. at 37. It also does not appear that Highland Park lacked the ability to

locate and communicate with family members. Highland Park’s records show

that Decedent’s daughter and granddaughters were with her when she arrived

at Highland Park from the hospital. Highland Park Progress Note, 1/30/17

22:10.


____________________________________________


this information to residents, particularly in light of her testimony that no
resident has ever sought to revoke an arbitration agreement after signing.

                                          - 12 -
J-A25034-21


     Given Decedent’s lack of ability to read the Arbitration Agreement, our

decisions holding that nursing home arbitration agreements were not

procedurally unconscionable are inapposite here. In those cases, there was

no evidence or claim that the individuals who signed the arbitration

agreements lacked the ability to read them and the written agreements that

the signers could have read clearly stated that signing the arbitration

agreement was not required for nursing home admission, that they had right

to consult a lawyer before signing, and that they had a right to revoke the

arbitration agreement. Cardinal, 155 A.3d at 52-54; MacPherson, 128 A.3d

at 1212-18, 1220-22; Glomb v. St. Barnabas Nursing Home, Inc., No.

1724 WDA 2018, at 4, 6-10 (Pa. Super. September 10, 2020) (unpublished

memorandum); Davis v. 1245 Church Road Operations, LLC, No. 3539

EDA 2018, at 10-12 (Pa. Super. April 16, 2020) (unpublished memorandum).

     Here, in contrast, although the Arbitration Agreement contains such

provisions, the record shows that those provisions were omitted from or not

fully and accurately stated in the oral information given to Decedent, which

was the only information that Decedent had when she decided to sign the

Arbitration Agreement. Because Decedent was not fully orally advised of this

information and was denied the ability to obtain assistance from a family

member or other person not employed by Highland Park who could read the

Arbitration Agreement, the process by which Decedent’s signature was




                                   - 13 -
J-A25034-21


obtained denied her a meaningful choice and therefore was procedurally

unconscionable.

      On the issue of substantive unconscionability, the trial court found that

the provision requiring that Decedent pay one-half of the costs of any

arbitration, including one-half of the arbitrator’s fees, was substantively

unconscionable because it imposed additional expenses for bringing a claim

that Decedent would not have to bear in a court action. Trial Court Opinion,

3/13/19, at 4; Trial Court Opinion, 11/30/20, at 5-6. We agree that imposing

this additional expense on all claims for damages brought by a resident

unreasonably favors the nursing home and is sufficient to satisfy the

requirement of substantive unconscionability where, as here, the record

establishes that the resident was not given full information concerning her

choices or any opportunity to inform herself of what she was signing or to

exercise those choices.

      The cases where this Court has rejected claims of substantive

unconscionability are not to the contrary. In Cardinal, MacPherson, and

Glomb, the arbitration agreements did not require the resident to pay any

arbitrator fees to litigate a claim against the nursing home. Rather, in all of

those cases, the arbitration agreements provided that the nursing home would

pay the arbitrators’ fees and this Court specifically noted this fact in holding

that the agreements were not unconscionable. Cardinal, 155 A.3d at 53-54;

MacPherson, 128 A.3d at 1217, 1222; Glomb, slip op. at 7, 9.


                                     - 14 -
J-A25034-21


         In Riley v. Premier Healthcare Management, LLC, No. 3538 EDA

2019 (Pa. Super. May 28, 2021) (unpublished memorandum), this Court held

that an arbitration agreement that required the nursing home resident to pay

one-half of the costs of arbitration was not substantively unconscionable. Slip

op. at 7-8, 18-19. In Riley, however, the arbitration provisions did not require

the resident to arbitrate all claims against the nursing home regardless of

whether the costs of arbitration would be an impediment to asserting a claim,

as they specifically excluded claims under $12,000 from mandatory

arbitration. Id. at 4, 6. Moreover, in Riley, the decedent had the opportunity

to read the arbitration provisions, which were set forth in all capital letters,

and the plaintiff did not argue that requiring the payment of half of arbitration

costs by an individual claimant created an impediment to asserting claims

against the nursing home. Id. at 3, 12, 16-18.

         The Highland Park Defendants also argue that if the provision requiring

payment of half of the costs of arbitration renders the Arbitration Agreement

unconscionable, the trial court should have severed that provision and

enforced the remainder of the Arbitration Agreement. This contention likewise

fails.

         Where an arbitration agreement contains a severability clause and a

provision of the agreement that is not an integral part of the agreement to

arbitrate is unenforceable, that separate provision may be stricken and the

remainder of the arbitration agreement may be enforced.           Fellerman v.


                                      - 15 -
J-A25034-21


PECO Energy Co., 159 A.3d 22, 29 (Pa. Super. 2017); MacPherson, 128

A.3d at 1225-26. Thus, where a severability clause is present, a non-exclusive

designation of a particular arbitration forum that has become unavailable may

be severed and does not invalidate the agreement to arbitrate. MacPherson,

128 A.3d at 1222-26. A limitation on damages that is void as against public

policy that can also be stricken from an agreement to arbitrate and the

remainder of the agreement may be enforced where a severability clause is

present and the damage limitation is separate and distinct from the agreement

to arbitrate. Fellerman, 159 A.3d at 28-29; Davis, slip op. at 13-14.

      The Arbitration Agreement contains a severability clause that provides

that “[i]n the event a court having jurisdiction finds any portion of this

agreement unenforceable, then that portion shall not be effective and the

remainder of the agreement shall remain effective.” Arbitration Agreement at

1. Severance, however, cannot remove the unconscionability that the trial

court found here for two reasons.

      First, the determination is not that requiring nursing home residents to

share the cost of an arbitrator’s fees is so unreasonable that it is per se against

public policy and inherently unenforceable.       The Arbitration Agreement is

unconscionable because imposing that further expense for litigation by an

individual is sufficiently unreasonably favorable to the nursing home to satisfy

the requirement of substantive unconscionability when coupled with the high

degree of procedural unconscionability that is present here.             No such


                                      - 16 -
J-A25034-21


procedural unconscionability was present in Fellerman, MacPherson, or

Davis, where this Court held that the provision in question could be severed

from   the    arbitration   agreement.      Fellerman,    159    A.3d   at   27-28;

MacPherson, 128 A.3d at 1221-22; Davis, slip op. at 10-12.

       Second, severance would only remove the arbitration fee provision

requiring the fees to be split evenly, but would not require the Highland Park

Defendants to pay all the arbitration fees, like the agreements we upheld in

Cardinal, MacPherson, and Glomb. Without the essential provision of who

will pay the arbitration fees, there is no arbitration agreement to

enforce.     Here, the parties did not simply omit a term, in which case, the

court could supply a reasonable one for them. See, e.g., Greene v. Oliver

Realty Inc., 526 A.2d 1192, 1194 (Pa. Super. 1987).             Instead, one party

clearly sought to take advantage of the other. Under these circumstances, we

decline to provide an alternate fee provision and allow the arbitration

agreement to stand.

       Because the circumstances under which Highland Park obtained

Decedent’s     signature    on   the   Arbitration   Agreement    imposed    terms

unfavorable to her without giving her any meaningful choice to accept or reject

the Arbitration Agreement, the trial court correctly concluded that the

Arbitration Agreement was unconscionable as a matter of law. Accordingly,

we find no abuse of discretion and affirm the trial court’s order overruling the

Highland Park Defendants’ preliminary objection to compel arbitration.


                                       - 17 -
J-A25034-21


     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2022




                          - 18 -